 Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 1 of 17 PageID 1




              IN THE UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                        TAMPA DIVISION

LINDA ROHRMAN, individually and
On behalf of all others similarly
Situated,

Plaintiff,                                    Case No. 8:21-cv-836

V.

ALORICA INC.
Defendant,
_____________________________.

      FLSA SECTION COLLECTIVE ACTION COMPLAINT FOR
                 UNPAID OVERTIME WAGES

       Plaintiff LINDA ROHRMAN, by and through the undersigned

counsel, individually and on behalf of all others similarly situated, files this

FLSA section 216(b), Collective Action Complaint against Defendant

Alorica, Inc. (“Defendant”), and states and alleges the following:

INTRODUCTION, VENUE AND JURISDICTION

     1. This is an action to recover unpaid overtime wages for Defendant's

       unlawful pay practices and policies which fored and permitted

       Plaintiff and all others similarly situated to suffer to work off the clock

       without being paid a premium for all hours worked in violation of the

       Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 207, and including




                                                                                 1
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 2 of 17 PageID 2




    violations of the Record keeping requirements of the FLSA as per 29

    CFR Part 516.

 2. Plaintiff brings this case as an FLSA “collective action” pursuant to 29

    U.S.C. § 216(b), which provides that “[a]n action to recover the

    liability “prescribed by the FLSA” may be maintained against any

    employer … by any one or more employees for and on behalf of

    herself or themselves and other employees similarly situated. Plaintiff

    brings this case on behalf of herself and other “similarly-situated”

    persons who may join this case pursuant to § 216(b)(the “FLSA

    Class”).

 3. This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to

    28 U.S.C. § 1331 and 29 U.S.C. § 216(b), as this matter involves a

    federal question, specifically the Fair Labor Standards Act.

 4. Venue is proper in this district and division pursuant to 28 U.S.C. §

    1391(b) because a substantial part of the events or omissions giving

    rise to Plaintiff’s claims occurred here.

 5. This Court has personal jurisdiction over Defendant as Defendant

    operated continuous business activities from its fixed office located in

    Sarasota, Florida within this district, and is subject to jurisdiction

    under Florida’s long arm statute Fla. Stat. § 48.193.



                                                                          2
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 3 of 17 PageID 3




PARTIES

 6. Plaintiff is an adult who at all times material, resided in Venice,

    Florida and within this District.

 7. Plaintiff performed work for Defendant as a Customer Service

    Representative from the period of July, 2020 until approximately

    October, 2020.

 8. Plaintiff trained and worked at the Defendant’s Sarasota call center

    office located at 2805 Fruitville Rd, Sarasota, FL 34237 for

    approximately 6 to 8 weeks, until then required to commence

    working virtually from her home, as a “Virtual Inbound Customer

    Service Representative”.

 9. At all relevant times, Plaintiff and those similarly situated were

    employees within the meaning of the FLSA.

 10.   Defendant is a for-profit Delaware corporation with principal place

    of business in Irvine, California. Defendant can be served through its

    Statutory Agent, Corporation Service Company 1201 HAYS STREET

    TALLAHASSEE, FL 32301-2525.

 11. At all relevant times, Defendant conducted business in this judicial

    district from its fixed offices located at 2805 Fruitville Rd, Sarasota,

    FL 34237.



                                                                          3
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 4 of 17 PageID 4




 12.At all relevant times, Defendant was an employer within the meaning

    of the FLSA.

 13.12. At all relevant times, Defendant was an enterprise engaged in

    commerce or in the production of goods for commerce within the

    meaning of 29 U.S.C. § 203(s)(1).

 14.Upon information and belief, Defendant had revenues of $500,000 in

    each of the preceding 3 years to the filing of this Complaint, and

    employed hundreds if not thousands of employees.

 15.At all relevant times, Plaintiff and those similarly situated were

    employees engaged in commerce or in the production of goods for

    commerce within the meaning of 29 U.S.C. §§ 206-207.

 16.Plaintiff herein consents to join this collective action pursuant to 29

    U.S.C. § 216(b).

FACTUAL ALLEGATIONS

 17.Defendant is a customer service outsourcing company that operates

    call centers throughout the United States, including a call center in

    Sarasota, Florida, within this District.

 18.   Defendant also operates multiple call centers in the following

    states: Arizona, Alabama, California, Illinois, Ohio, North Carolina,

    South Carolina, New Mexico, Oklahoma, Texas, Missouri, Nebraska.



                                                                         4
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 5 of 17 PageID 5




 19. The number of actual offices is or has been upwards of 20 or more

    offices within the preceding 3 years; Defendant operated or operates

    call centers at about 6 offices: Lake Mary, Sarasota, Fort Myers,

    Tampa, Cutler Ridge and Miami Lakes.

 20.   As per Defendant’s own careers page on its website, it also employs

    “Inbound Customer Service Representative-Virtual” across the

    United States.

 21.At all times material to this Complaint, Plaintiff worked as a customer

    service representative for Defendant reporting to its Sarasota, Florida

    call center.

 22.   Plaintiffs and similarly situated employees were/are classified by

    Defendant as non-exempt under the FLSA and were/are paid an

    hourly rate.

 23.   Other similarly situated employees were employed by Defendant

    as customer service representatives at Defendant’s call centers in

    Sarasota and in the additional locations in the following states:

    Arizona, Alabama, California, Illinois, Ohio, North Carolina, South

    Carolina, New Mexico, Oklahoma, Texas, Missouri, Nebraska.




                                                                          5
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 6 of 17 PageID 6




 24.   Plaintiff and other similarly situated employees worked 40 or more

    hours per workweek when factoring in all the preliminary start up

    times, and time working after the shift.

 25.    Plaintiff and other similarly situated employees were non-exempt

    employees under the FLSA and were paid on an hourly basis.

 26.   As a customer service representative, Plaintiff’s job duties included

    receiving inbound calls from Defendant’s customers.               Plaintiff

    specifically handled calls from Ally Bank customers.

 27.   Plaintiff and other similarly-situated employees were required by

    Defendant to perform unpaid work before clocking in each day, thus

    working off the clock, including, but not limited to, starting, booting

    up, and logging into Defendant’s computer systems, numerous

    software applications, and phone systems.

 28.   By    common     policy   and    practice,   Plaintiff   and      other

    similarly-situated employees were required to have their computers

    booted up and have several applications running before the start of

    their shifts so that they could take their first call promptly upon

    commencing work at their scheduled start times.

 29.   At all relevant times herein, pursuant to Defendant’s common

    practice, plaintiff and similarly situated employees were/are required



                                                                             6
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 7 of 17 PageID 7




    to work off-the-clock, including but not limited to, reporting to work

    and preparing to take customer calls, as well as often remaining at

    work to take final customer calls beyond the time for which they were

    compensated.

 30.   When Plaintiff and all other CSR were on the telephone at or near

    the end of their shift, they were not permitted to simply hang up on

    the customer, and thus their phone calls could and did exceed past

    the ending shift time, but meanwhile Plaintiff and all other CSR were

    expected and required to log out or clock out for the day at the end of

    the shift time.

 31.Defendant is aware of this uncompensated work, and trains its

    customer service representative employees to arrive at work, or

    commence their work activities at home, at least 15 minutes earlier

    than the scheduled shift start time in order to perform this mandatory

    work, off the clock.

 32.   Defendant nevertheless fails to count this work performed by

    Plaintiff and other similarly-situated employees as “hours worked.”

 33.   Plaintiff estimates that she spent approximately 10 to 15 minutes

    per day booting up, starting and logging into Defendant’s computer

    systems, numerous software applications,and phone systems.



                                                                          7
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 8 of 17 PageID 8




 34.   Plaintiff and other similarly-situated employees performed this

    unpaid work every workday, and it constituted a part of their fixed

    and regular working time.

 35.   This unpaid work performed by Plaintiff and other similarly

    situated employees was practically ascertainable to Defendant.

 36.   There was no practical administrative difficulty of recording this

    unpaid work of Plaintiff and other similarly-situated employees. It

    could have been precisely recorded for payroll purposes simply by

    allowing them to clock in before they began booting up Defendant’s

    computer systems, applications, and phone systems.

 37.   This    unpaid      work   performed    by   Plaintiff   and   other

    similarly-situated employees constituted a part of their principal

    activities, was required by Defendant, and was performed for

    Defendant’s benefit.

 38.   Moreover, this unpaid work was an integral and indispensable part

    of other principal activities performed by Plaintiff and other similarly

    situated employees. They cannot perform their work without booting

    up Defendant’s computer systems, applications, and phone systems.

 39.   Defendant knowingly and willfully failed to pay Plaintiff and other

    similarly situated customer service representatives for starting and



                                                                          8
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 9 of 17 PageID 9




    logging into Defendant’s computer systems, numerous software

    applications, and phone systems, during which they performed work

    that managers and/or other agents and/or representatives observed.

 40.   As a result of Plaintiff and other similarly-situated employees not

    being paid for all hours worked, Plaintiff and other similarly-situated

    employees were not paid overtime compensation for all of the hours

    they worked over 40 each workweek.

 41.Defendant knowingly and willfully engaged in the above-mentioned

    violations of the FLSA.

 42.   Defendant failed to make, keep and preserve records of the unpaid

    work performed by Plaintiff and other similarly-situated employees

    before clocking in each day.

COLLECTIVE ACTION ALLEGATIONS

 43.   Plaintiff brings this action on her own behalf pursuant to 29 U.S.C.

    § 216(b), and on behalf of a class of similarly-situated employees who

    have been, are being, or will be, adversely affected by Defendant’s

    unlawful conduct.

 44.   The class that Plaintiff seeks to represent and for which Plaintiff

    seeks the right to send “opt-in” notices for purposes of the collective




                                                                         9
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 10 of 17 PageID 10




     action, and of which Plaintiff is herself a member, is composed of and

     defined as follows:

CLASS A
All persons employed by ALORICA INC. anytime in the 3 years
preceding the filing of this complaint to the date of trial, who
were employed as customer service representatives anywhere in
the U.S. who worked from Defendant’s physical call center
offices.

CLASS B
All persons employed by ALORICA INC. anytime in the 3 years
preceding the filing of this complaint to the date of trial, who
were employed as Virtual customer service representatives
working anywhere in the U.S. who worked remotely from their
homes.


   45.   This action is maintainable as an “opt-in” collective action

     pursuant to 29 U.S.C. §216(b) as to claims for unpaid overtime

     compensation, liquidated damages, attorneys’ fees and costs under

     the FLSA. In addition to Plaintiff, numerous current and former

     employees are similarly situated with regard to their claims for

     unpaid wages and damages.

   46.   Plaintiff is well suited to represent both classes of persons (CLASS

     A and CLASS B), as she first worked first from Defendant's physical

     office, and then later served and worked virtually from her own home.




                                                                          10
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 11 of 17 PageID 11




   47.   Upon information and belief, Defendant employed many 1000’s of

      customer service representatives working from its physical offices and

      remotely during the preceding 3 years.

   48.   Upon information and belief, at any given time Defendant

      employed upwards of 2500 or more CSR working in its offices and.or

      remotely, including 150 to 200 from or reporting to the Sarasota

      office alone.

   49.   The similarly-situated employees are known to Defendant and are

      readily identifiable through Defendant’s payroll records. These

      individuals may readily be notified of this action and allowed to

      opt-in pursuant to 29 U.S.C. § 216(b), for the purpose of collectively

      adjudicating their claims for unpaid overtime compensation,

      liquidated damages, attorneys’ fees and costs under the FLSA.

   50.   Plaintiff, like all CSR, was scheduled for 9 hour days, M-F in a

      mandatory corporate set schedule, and including the opportunity for

      a 30 minute meal break.

   51.Plaintiff was not permitted to clock in until exactly the beginning shift

      time, but meanwhile was expected and required to be on the dot,

      ready to commence with handling calls.




                                                                             11
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 12 of 17 PageID 12




   52.   In order to work remotely, Alorica required that its CSRs already

     have, or be able to obtain, a computer with which the CSR can use to

     run the appropriate programs needed to perform their everyday

     tasks.

   53.    While working remotely from home, the list of pre-shift tasks

     expanded, since the CSRs now had to log in through a Virtual Private

     Network (“VPN”), which generates and sends a unique identifier code

     to the employees’ personal cell phone.

   54.   Once they receive the code and input it into the computer, they can

     perform all of the typical pre-shift tasks necessary in order to start

     their shift. While working remotely, the pre-shift routine takes

     approximately 15 minutes per day.

   55.   Despite the language in the Manual requiring that all work time

     must be paid, CSRs are not paid during this time.

   56.   If the VPN code is not sent to the employees’ cell phone, or if there

     are any technical issues with the system or computer throughout the

     day, the CSR must use their personal cell phone to call for technical

     support and to advise their supervisor that they are offline.

   57.   Prior to working remotely, Plaintiff was also required to arrive 15

     minutes before her stated shift time and to commence the login



                                                                            12
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 13 of 17 PageID 13




     process and do so off the clock while being paid just a straight 40

     hours or pay or a salary, and not being paid a premium for the

     overtime hours incurred.

   58.   All employees were required to have their computers booted up

     and have several applications running before the start of their shifts

     so that they could take their first call promptly upon commencing

     work at their scheduled start times.

   59.   Additionally, Plaintiff was expected to handle all telephone calls

     even when such calls caused her to exceed the ending shift time but

     meanwhile, to still clock out at the end of the shift.

   60.   On one occasion, Plaintiff continued the conversation with the

     customer past the ending shift time and upwards for about 45

     minutes, and performing her job duties.

   61.Plaintiff’s manager then proceeded to delete the time and not pay her

     for it, including the premium pay that was due and owing for the

     overtime worked while performing her job.

COUNT I - Violation of Section 2017 of the FLSA: FAILURE TO
PAY OVERTIME WAGES

   62.   Plaintiff incorporates by reference the foregoing allegations as if

     fully rewritten herein.




                                                                          13
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 14 of 17 PageID 14




   63.   The FLSA requires that non-exempt employees be paid for hours

     worked iN excess of 40 in a workweek at a rate of not less than one

     and one-half their regular rates.

   64.   Defendant violated the FLSA by having a company-wide policy or

     practice of not paying Plaintiff and those similarly-situated to

     perform compensable pre-shift work.

   65.   Defendant further violated the FLSA with this company-wide

     policy or practice because it thereby failed to account for all hours

     worked for the purposes of calculating overtime hours in a workweek.

   66.   Defendant’s practice and policy of not paying Plaintiff and other

     similarly situated employees for all time worked and all overtime

     compensation earned at a rate of one and one-half times their regular

     rate of pay for all hours worked over forty (40) each workweek

     violated the FLSA, 29 U.S.C. §§ 201-219, 29 C.F.R. § 785.24.

   67.   Defendant’s failure to keep records of all hours worked for each

     workday and the total hours worked each workweek by Plaintiff and

     other similarly-situated employees violated the FLSA, 29 U.S.C. §§

     201-219, 29 CFR § 516.2(a)(7).

   68.   By engaging in the above-mentioned conduct, Defendant willfully,

     knowingly, and/or recklessly violated provisions of the FLSA.



                                                                         14
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 15 of 17 PageID 15




   69.   As a result of Defendant’s practices and policies, Plaintiff and the

     FLSA Class have been damaged in that they have not received wages

     due to them pursuant to the FLSA; and because wages remain unpaid,

     damages continue.

COUNT II - VIOLATION OF THE RECORD                               KEEPING
REQUIREMENTS OF THE FLSA 29 CFR PART 516

   70.   Plaintiff adopts and realleges paragraphs 1-61 as if fully set forth

     herein.

   71.The Defendant had a non-delegable duty and obligation to track and

     record the work hours of all non-exempt employees, including

     Plaintiff and all CSR.

   72.   Defendant instructed and commanded Plaintiff and all other CSR

     to commence with preliminary, mandatory work activities in

     preparing to handle phone calls but refused to permit CSR to clock in

     until the exact time their shift was scheduled to start.

   73.   When Plaintiff worked a longer time than her set schedule, the

     defendant edited or shaved off the additional time.

   74.   Defendant’s actions of editing and shaving off time is a willful

     violation of the record keeping requirements of the FLSA, as set forth

     in 29 CFR part 516.




                                                                           15
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 16 of 17 PageID 16




   75.   Similarly, requiring Plaintiff and all others similarly situated to

     engage in work activities off the clock is likewise a record keeping

     violation of the FLSA.

   76.   Defendant has willfully and deliberately violated the FLSA’s record

     keeping requirement, and as such, Defendant’s time records must be

     deemed to be inaccurate and unreliable.

PRAYER FOR RELIEF:

     WHEREFORE, Plaintiff, on behalf of herself and all other

similarly-situated employees, collectively prays that this Honorable Court:

A. Conditionally certify this case as an FLSA “collective action” pursuant to

29 U.S.C. § 216(b) and direct that Court-approved notice be issued to

similarly situated employees informing them of this action and enabling

them to opt-in;

B. Enter judgment against Defendant and in favor of Plaintiff and all other

similarly situated employees determining Defendant has violated the record

keeping requirements of the FLSA and Section 207 of the FLSA;

C. Award Plaintiff and the class she represents actual damages for unpaid

wages;

D. Award Plaintiff and the class she represents liquidated damages equal in

amount to the unpaid wages found due to Plaintiff and the class;



                                                                           16
Case 8:21-cv-00836-CEH-SPF Document 1 Filed 04/07/21 Page 17 of 17 PageID 17




E. Award Plaintiff and the class she represents pre-judgment and

post-judgment interest at the statutory rate;

F. Award Plaintiff and the class she represents attorneys’ fees, costs, and

Litigation expenses; and

G. Award Plaintiff and the class she represents further and additional

equitable relief as this Court deems just and proper.


                      DEMAND FOR JURY TRIAL

      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure,

Plaintiffs demand a trial by jury on all questions of fact raised by this

Complaint.

Dated this 7th Day of April, 2021.




                                                 s/Mitchell L. Feldman, Esq.
                                                    Florida Bar No. 0080349
                                                 FELDMAN LEGAL GROUP
                                    6940 West Linebaugh Avenue, Suite 101
                                                       Tampa, Florida 33625
                                                        Tele: (813) 639-9366
                                                         Fax: (813) 639-9376
                             E-mail: mfeldman@flandgatrialattorneys.com
                           Secondary: jquintus@flandgatrialattorneys.com
                   Attorneys for Plaintiffs and the class of similarly situated




                                                                              17
